Case 2:20-cv-04586-SRC-CLW Document 23 Filed 12/28/20 Page 1 of 1 PageID: 153




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

 TRUHAVEN ENTERPRISES, INC. d/b/a                Civil Action No. 2:20-cv-04586-SRC-CLW
 FIORINO RISTORANTE, on behalf of itself
 and all others similarly situated,
 Plaintiff,

 v.                                                    STIPULATION OF DISMISSAL

 CHUBB LTD., and INDEMNITY
 INSURANCE COMPANY OF NORTH
 AMERICA,
 Defendants.

         IT IS HEREBY STIPULATED by and among the parties that all claims against

Defendant Chubb Ltd. only are dismissed without prejudice and without costs to either

party.

CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO
Attorneys for Plaintiff


By:      /s/ Lindsey H. Taylor
         LINDSEY H. TAYLOR


CLYDE & CO US LLP
Attorneys for Defendant, Indemnity Insurance Company of North America


By:      /s/Daren S. McNally
         DAREN S. MCNALLY


SO ORDERED this 28th        day of December, 2020


s/ Stanley R. Chesler
STANLEY R. CHESLER, U.S.D.J.
